Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 of U.S. Patent No.10,225,216. Although the claims at issue are not identical, they are not patentably distinct from each other because .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 11, 12, 14, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (U.S. Pub No.2013/0138250 A1) in view of Lalji et al. (U.S. Pub No. 2017/0310613 Al).

1. Mowery teaches a system for retrieving and rendering manufacturing operation information, comprising: a memory that stores executable components; a processor, operatively coupled to the memory that executes the executable components [par 0054, The software instructions of such programs may represent algorithms and be encoded in machine-executable form on non-transitory digital data storage media, e.g., magnetic or optical disks, random-access memory (RAM), magnetic hard disks, flash memories, and/or read-only memory (ROM), to enable various types of digital data processors or computers to perform one], the executable components comprising: a query monitoring par 0022, The translator 120 is configured to convert an audio natural language input into text. As such, the translator 120 is configured to convert the detected speech into text. In one embodiment, the translator 120 includes a processor or is part of a processor that is configured to convert the detected speech. In one embodiment, the translator 120 employs another processor or application to convert the detected speech. In some embodiments, the user interface 110 employs an application via a communications network to convert the detected speech], and comprises a request to be informed of a future event when a key performance indicator of an industrial process specified by the plain language request message satisfies a specified criterion defined by the plain language request message [par 0015, 0031, Such devices include NLP software that can adapt to the user’s individual preferences over time and personalize results, as well as accomplish tasks, such as making dinner reservations or reserving a taxicab, etc. Also it is shown in paragraph 0031 of request and action that can occur for example  "Please remember to wake me "Yes, I will set an alarm for up at 6 am." this important event Should I have your dealer install the new filter at a cost of $50?"], and a translation component configured to in response to receipt of the plain language request message determine a source of industrial device data indicative of a status of the key performance indicator of the industrial process based on an analysis of the plain language request message [par 0028, A NLP third party semantic proxy server can then translate (i.e., the translator 120) the user's request into natural language text for an action to be taken. For example, when the user speaks the phrase, "I am hot". The semantic proxy server would translate this phrase to text and the responder 130 would determine that the user wants to lower the heater's setpoint], a query component configured to, in response to receipt of the plain language request, begin monitoring the industrial device data based on the analysis of the plain language request message [par 0023, The responder 130 is configured to receive the natural language input and employ a knowledge reservoir 135 of the comfort system to determine a response thereto. The response can include initiating an operation of the comfort system and/or communicating with the user. In some embodiments, the responder 130 is configured to determine a comfort management identifier from the natural language input. The responder 130 can employ text based on the natural language input from the translator 120 to determine the comfort management identifier or identifiers. In some embodiments, the responder 130 is configured to employ or include NLP artificial intelligence to determine the comfort management identifier; as such, the responder 130 can include the necessary logic for the NLP artificial intelligence. A manufacturer, owner or user of the comfort system or a comfort system apparatus can create a list of phrases, words, sentences or letters to be recognized as comfort management identifiers]; and a reply publishing component configured to, in response to a determination by the query component, based on the monitoring of the industrial device data, that the key performance indicator has satisfied the specified criterion, generate a plain language notification message indicating that key performance indicator has satisfied the specified criterion [par 0047, The HVAC system 485 verifies the temperature setting and transmits the temperature setting in a step 436 to the smart controller 480. The smart controller 480 generates an audio snippet 438 based thereon and sends the audio snippet to the sensor 475 in a step 438. The sensor 475 then plays the fourth statement 440 to the user 470 to announce the action performed in response to the third statement 426],
 	Mowery fail to show the plain language request message originates from an instant message application that interfaces with the cloud-based conversation interface, and send the plain language notification message to the instant message application via the cloud-based conversation interface system
 	In an analogous art Lalji show the plain language request message originates from an instant message application that interfaces with the cloud-based conversation interface system [par 0025, 0027, The chatbots 16 are implemented as part of a chatbot platform 17, which can be implemented within a cloud-computing environment 18. Each chatbot 16 includes software modules that define the functionality of the chatbot 16 and a workflow associated with that chatbot 16, a series of steps that the chatbot 16 follows during a conversation with the user. In a further embodiment, the chatbot platform 17 can be implemented on dedicated servers in the same physical location. Such integrity check can include checking that the chat channel is running properly, that the servers 13 implementing that chat channel are connected to the communication network 15, and that the requested chatbot 16 has been registered with the chat channel. Further, as part of the integrity check, the webhook server 19 would verify the token received with the communication with the issuer of that token (such as one of the chat channel servers 13) that the token received with the communication has indeed been issued by the issuer]; and send the plain language notification message to the instant message application via the cloud-based conversation interface system [par 0025, 0032, The chatbots 16 are implemented as part of a chatbot platform 17, which can be implemented within a cloud-computing environment 18. Each chatbot 16 includes software modules that define the functionality of the chatbot Wand a workflow associated with that chatbot. First, the intent analyzer 23 can employ a natural language processor to generate and send a clarifying question to the sender of the communication via the chat channel servers 13, and analyze the received response to determine the meaning of the communication. The natural language processor 24 can be executed by the chatbot servers 21. Alternatively, the chatbot servers 21 can access a third party natural language processing service 25, such as Siri.RTM., though other third party natural language processing services are also possible].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery and Lalji because this facilitate interactions with chatbots that can leverage a plurality of sources of information and for an easy, scalable, way to produce such chatbots.


2. Mowery and Lalji discloses the system of claim 1, wherein the source of the industrial device data is at least one of an industrial controller, a motor drive, a telemetry device, a meter, a vision system, a safety controller, an industrial safety device, or a data collection device that stores industrial device data generated by a set of industrial device [par 0026, In one embodiment, the comfort management system 100 can be incorporated into a single controller of a comfort system. For example, the comfort management system 100 maybe incorporated into a single controller of an HVAC system, such a main HVAC controller, a thermostat or a sensor that controls 

5. Mowery and Lalji demonstrates the system of claim 1, wherein the industrial device data is first industrial device data, the query monitoring component is further configured to detect receipt of a plain language query message from the cloud-based interface system [Mowery, par 0022, The translator 120 is configured to convert an audio natural language input into text. As such, the translator 120 is configured to convert the detected speech into text. In one embodiment, the translator 120 includes a processor or is part of a processor that is configured to convert the detected speech. In one embodiment, the translator 120 employs another processor or application to convert the detected speech. In some embodiments, the user interface 110 employs an application via a communications network to convert the detected speech], the translation component is further configured to determine, based on another analysis of the plain language query message, the industrial device for which the statistic is requested [par 0028, A NLP third party semantic proxy server can then translate (i.e., the translator 120) the user's request into natural language text for an action to be taken. For example, when the user speaks the phrase, "I am hot". The semantic proxy server would translate this phrase to text and the responder 130 would determine that the user wants to lower the heater's setpoint]; the query component is further configured to determine a source of second industrial device data indicating the statistic of the industrial device and query the source of the second industrial device data for the statistic [Mowery, par 0023, The responder 130 is configured to receive the natural language input and employ a knowledge reservoir 135 of the comfort system to determine a response thereto. The response can include initiating an operation of the comfort system and/or communicating with the user. In some embodiments, the responder 130 is configured to determine a comfort management identifier from the natural language input. The responder 130 can employ text based on the natural language input from the translator 120 to determine the comfort management identifier or identifiers. In some embodiments, the responder 130 is configured to employ or include NLP artificial intelligence to determine the comfort management identifier; as such, the responder 130 can include the necessary logic for the NLP artificial intelligence. A manufacturer, owner or user of the comfort system ora comfort system apparatus can create a list of phrases, words, sentences or letters to be recognized as comfort management identifiers], and the reply publishing component is further configured to generate a plain language reply message based on the second industrial device data [par 0031, table2, par 0045, 0046, The user can be detected via the natural language input (e.g., voice identification) or by identifying the particular NLP device associated with a user. The natural language input can also be used by the control architecture to provide interactive diagnostics for the comfort systems. FIG. 4 and FIG. 5 provide examples representing the functionality of the control architecture 300. The interactive sequences of FIG. 4 and FIG. 5 can also be used by the comfort management system 100 of FIG. 1. For the control architecture 300, the sensor 475, smart controller 480 and cloud 490 correspond to one of the sensors 310, 311, 312, the smart controller 330, and the cloud 390 of FIG. 3, The cloud 490 represents a voice-to-text server or service that generates a text response 416 to the processed speech 414 and transmits it back to the smart controller 480. The smart controller 480 determines comfort identifiers from the text response 416 and generates a response based thereon. The smart controller 480 can employ a look-up table to determine the comfort identifiers and an associated response. Additionally, the smart controller 480 can include the necessary artificial intelligence to determine comfort identifiers from the text response 416. In some embodiments, the smart controller 480 is configured to generate comfort identifiers from the text response 416. As such, the smart controller 480 is configured with the necessary logic to learn and expand the number of comfort identifiers and the associated responses. In some embodiments, the smart controller 480 may interact with the user 470 to generate comfort identifiers and associated responses].
 	Mowery fail to show the plain language query message originates from the instant message application and comprises a request for a statistic of the industrial device.
 	In an analogous art Lalji show the plain language query message originates from the instant message application and comprises a request for a statistic of the industrial device[par 0025, 0027, The chatbots 16 are implemented as part of a chatbot platform 17, which can be implemented within a cloud-computing environment 18. Each chatbot 16 includes software modules that define the functionality of the chatbot 16 and a workflow associated with that chatbot 16, a series of steps that the chatbot 16 follows during a conversation with the user. In a further embodiment, the chatbot platform 17 can be implemented on dedicated servers in the same physical location. Such integrity check can include checking that the chat channel is running properly, that the servers 13 implementing that chat channel are connected to the communication network 15, and that the requested chatbot 16 has been registered with the chat channel. Further, as part of the integrity check, the webhook server 19 would verify the token received with the communication with the issuer of that token (such as one of the chat channel servers 13) that the token received with the communication has indeed been issued by the issuer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery and Lalji because this facilitate interactions with chatbots that can leverage a plurality of sources of information and for an easy, scalable, way to produce such chatbots.

8. Mowery and Lalji create the system of claim 1, wherein the specified criterion is at least one satisfaction of a production goal, a surpassing of an energy utilization threshold, a speed indication, or temperature indication [Mowery, par 0030, request (User) "I am very hot." lower the setpoint by 2 degrees. If setpoint is greater than the temperature (i.e., not cooling), then setpoint 2 degrees below current temperature].



11. A method for remotely obtaining and rendering information for an industrial system, comprising: detecting, by a system comprising at least one processor, receipt of a plain language request message from a cloud-based conversation interface system [par 0022, The translator 120 is configured to convert an audio natural language input into text. As such, the translator 120 is configured to convert the detected speech into text. In one embodiment, the translator 120 includes a processor or is part of a processor that is configured to convert the detected speech. In one embodiment, the translator 120 employs another processor or application to convert the detected speech. In some embodiments, the user interface 110 employs an application via a communications network to convert the detected speech], wherein the plain language request message is routed by the cloud-based conversation interface system from an instant message application and comprises a request to be notified of a future event when a key performance indicator of an industrial process specified by the plain language request message satisfies a criterion defined by the plain language request message [par 0023, The responder 130 is configured to receive the natural language input and employ a knowledge reservoir 135 of the comfort system to determine a response thereto. The response can include initiating an operation of the comfort system and/or communicating with the user. In some embodiments, the responder 130 is configured to determine a comfort management identifier from the natural language input. The responder 130 can employ text based on the natural language input from the translator 120 to determine the comfort management identifier or identifiers. In some embodiments, the responder 130 is configured to employ or include NLP artificial intelligence to determine the comfort management identifier; as such, the responder 130 can include the necessary logic for the NLP artificial intelligence. A manufacturer, owner or user of the comfort system or a comfort system apparatus can create a list of phrases, words, sentences or letters to be recognized as comfort management identifiers]; in response to the detecting, identifying, by the system based on an analysis par 0028, A NLP third party semantic proxy server can then translate (i.e., the translator 120) the user's request into natural language text for an action to be taken. For example, when the user speaks the phrase, "I am hot". The semantic proxy server would translate this phrase to text and the responder 130 would determine that the user wants to lower the heater's setpoint]: initiating, by the system in response to the identifying the source of the industrial device data, a monitoring of the industrial device data on the source of the industrial device data [par 0038, Thus, a smart sensor or thermostat can be configured to include portions of the 100. In some embodiments, a sensor or thermostat are configured to interact with a system controller to control operation of the HVAC system 200 in response to natural language inputs. FIG. 3 illustrates an example of a control architecture 300 wherein a controller, thermostat and sensors are configured to direct the operation of a comfort system or systems]; in response to a determination, based on the monitoring, that the key performance indicator has satisfied the criterion[par 0028, A NLP third party semantic proxy server can then translate (i.e., the translator 120) the user's request into natural language text for an action to be taken. For example, when the user speaks the phrase, "I am hot". The semantic proxy server would translate this phrase to text and the responder 130 would determine that the user wants to lower the heater's setpoint]: generating, by the system, a plain language notification message indicating that the key performance indicator has satisfied the criterion[par 0047, The HVAC system 485 verifies the temperature setting and transmits the temperature setting in a step 436 to the smart controller 480. The smart controller 480 generates an audio snippet 438 based thereon and sends the audio snippet to the sensor 475 in a step 438. The sensor 475 then plays the fourth statement 440 to the user 470 to announce the action performed in response to the third statement 426],
 	Mowery fail to show sending, by the system, the plain language notification message to the instant message application via the cloud-based conversation interface system.
 	In an analogous art Lalji show sending, by the system, the plain language notification message to the instant message application via the cloud-based conversation interface system [par 0025, 0027, The chatbots 16 are implemented as part of a chatbot platform 17, which can be implemented within a cloud-computing environment 18. Each chatbot 16 includes software modules that define the functionality of the chatbot 16 and a workflow associated with that chatbot 16, a series of steps that the chatbot 16 follows during a conversation with the user. In a further embodiment, the chatbot platform 17 can be implemented on dedicated servers in the same physical location. Such integrity check can include checking that the chat channel is running properly, that the servers 13 implementing that chat channel are connected to the communication network 15, and that the requested chatbot 16 has been registered with the chat channel. Further, as part of the integrity check, the webhook server 19 would verify the token received with the communication with the issuer of that token (such as one of the chat channel servers 13) that the token received with the communication has indeed been issued by the issuer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery and Lalji because this facilitate 


12. Mowery and Lalji creates the method of claim 11, wherein the source of the industrial device data is at least one of an industrial controller, a motor drive, a telemetry device, a meter, a vision system, a safety controller, or an industrial safety device [par 0026, In one embodiment, the comfort management system 100 can be incorporated into a single controller of a comfort system. For example, the comfort management system 100 maybe incorporated into a single controller of an HVAC system, such a main HVAC controller, a thermostat or a sensor that controls the operation of an HVAC system. FIG. 2 provides an example of such an HVAC system].



14.  Mowery and Lalji describe the method of claim 11, wherein the industrial device data is first industrial device data, and the method further comprises: detecting, by the system, receipt of a plain language query message from the from the cloud-based conversation interface system[Mowery, par 0022, The translator 120 is configured to convert an audio natural language input into text. As such, the translator 120 is configured to convert the detected speech into text. In one embodiment, the translator 120 includes a processor or is part of a processor that is configured to convert the detected speech. In one embodiment, the translator 120 employs another processor or application to convert the detected speech. In some embodiments, the user interface 110 employs an application via a communications network to convert the detected speech], wherein the plain language query message originates from the instant message application and states a request for a statistic of an industrial device [par 0028, A NLP third party semantic proxy server can then translate (i.e., the translator 120) the user's request into natural language text for an action to be taken. For example, when the user speaks the phrase, "I am hot". The semantic proxy server would translate this phrase to text and the responder 130 would determine that the user wants to lower the heater's setpoint];  determining, by the system based on analysis of the plain language query message, the industrial device for which the statistic is requested; determining, by the system, a source of second industrial device data indicating the statistic of the industrial device [Mowery, par 0023, The responder 130 is configured to receive the natural language input and employ a knowledge reservoir 135 of the comfort system to determine a response thereto. The response can include initiating an operation of the comfort system and/or communicating with the user. In some embodiments, the responder 130 is configured to determine a comfort management identifier from the natural language input. The responder 130 can employ text based on the natural language input from the translator 120 to determine the comfort management identifier or identifiers. In some embodiments, the responder 130 is configured to employ or include NLP artificial intelligence to determine the comfort management identifier; as such, the responder 130 can include the necessary logic for the NLP artificial intelligence. A manufacturer, owner or user of the comfort system ora comfort system apparatus can create a list of phrases, words, sentences or letters to be recognized as comfort management identifiers],; querying, by the system, the source of the second industrial device data for the status; and generating, by the system, a plain language reply message based on the second industrial device data [par 0031, table2, par 0045, 0046, The user can be detected via the natural language input (e.g., voice identification) or by identifying the particular NLP device associated with a user. The natural language input can also be used by the control architecture to provide interactive diagnostics for the comfort systems. FIG. 4 and FIG. 5 provide examples representing the functionality of the control architecture 300. The interactive sequences of FIG. 4 and FIG. 5 can also be used by the comfort management system 100 of FIG. 1. For the control architecture 300, the sensor 475, smart controller 480 and cloud 490 correspond to one of the sensors 310, 311, 312, the smart controller 330, and the cloud 390 of FIG. 3, The cloud 490 represents a voice-to-text server or service that generates a text response 416 to the processed speech 414 and transmits it back to the smart controller 480. The smart controller 480 determines comfort identifiers from the text response 416 and generates a response based thereon. The smart controller 480 can employ a look-up table to determine the comfort identifiers and an associated response. Additionally, the smart controller 480 can include the necessary artificial intelligence to determine comfort identifiers from the text response 416. In some embodiments, the smart controller 480 is configured to generate comfort identifiers from the text response 416. As such, the smart controller 480 is configured with the necessary logic to learn and expand the number of comfort identifiers and the associated responses. In some embodiments, the smart controller 480 may interact with the user 470 to generate comfort identifiers and associated responses].


16. Mowery and Lalji displays the method of claim 11, wherein the criterion is at least one of satisfaction of a production goal, a surpassing of an energy utilization threshold, a speed indication, or a temperature indication [Mowery, par 0030, request (User) "I am very hot." lower the setpoint by 2 degrees. If setpoint is greater than the temperature (i.e., not cooling), then setpoint 2 degrees below current temperature].

19.    Claim 19 is a claim to a medium to carry out of the system of claim 1. Therefore claim 19 is rejected under the same rationale set forth in claim 1.

20. Mowery and Lalji defines the non-transitory computer-readable medium of claim 19, wherein the source of the industrial device data is at least one of an industrial controller, a motor drive, a telemetry device, a meter, a vision system, a safety controllers, or an industrial safety device [par 0026, In one embodiment, the comfort management system 100 can be incorporated into a single controller of a comfort system. For example, the comfort management system 100 maybe incorporated into a single controller of an HVAC system, such a main HVAC controller, a thermostat or a sensor that controls the operation of an HVAC system. FIG. 2 provides an example of such an HVAC system].



s 4, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (U.S. Pub No.2013/0138250 A1) in view of Lalji et al. (U.S. Pub No. 2017/0310613 Al) in further view of Bliss et al. (U.S. Pub No. 2016/0132538 Al).


4. Mowery and Lalji illustrate the system of claim 1, Mowery and Lalji fail show wherein the translation component is configured to determine the source of industrial device data based on mapping data that defines data source devices and associated data tags corresponding to one or more of industrial devices, automation systems, or production lines.
 	In an analogous art Bliss show wherein the translation component is configured to determine the source of industrial device data based on mapping data that defines data source devices and associated data tags corresponding to one or more of industrial devices, automation systems, or production lines [par 0045, a search request for a particular data tag (e.g., Tank!) to the federated data model 202. Based on the indexed plant-wide information recorded in the model, the industrial search system can locate all instances of the specified data tag across the disparate data sources and deliver a list of all discovered instances categorized according to data platform. For example, the search system may provide a categorized search result list that includes a first list of discovered references to the data tag in one or more industrial control programs (e.g., ladder logic, sequential function charts, etc.), and a second list of discovered instances of the data tag being displayed on one or more HMI screens].


13. Mowery and Lalji provides the method of claim 11, Mowery and Lalji fail to show wherein the identifying the source comprises identifying the source based on mapping data that defines data source devices and associated data tags corresponding to one or more of industrial devices, automation systems, or production lines.
 	In an analogous art Bliss show wherein the identifying the source comprises identifying the source based on mapping data that defines data source devices and associated data tags corresponding to one or more of industrial devices, automation systems, or production lines [par 0045, a search request for a particular data tag (e.g., Tank!) to the federated data model 202. Based on the indexed plant-wide information recorded in the model, the industrial search system can locate all instances of the specified data tag across the disparate data sources and deliver a list of all discovered instances categorized according to data platform. For example, the search system may provide a categorized search result list that includes a first list of discovered references to the data tag in one or more industrial control programs (e.g., ladder logic, sequential function charts, etc.), and a second list of discovered instances of the data tag being displayed on one or more HMI screens].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Bliss because this providing a 


20.  Mowery and Lalji describe the non-transitory computer-readable medium of claim 19, Mowery and Lalji fail to show wherein the source of the industrial device data is at least one of an industrial controller, a motor drive, a telemetry device, a meter, a vision system, a safety controllers, or an industrial safety device.
 	In an analogous art Bliss show wherein the source of the industrial device data is at least one of an industrial controller, a motor drive, a telemetry device, a meter, a vision system, a safety controllers, or an industrial safety device[par 0045, a search request for a particular data tag (e.g., Tank!) to the federated data model 202. Based on the indexed plant-wide information recorded in the model, the industrial search system can locate all instances of the specified data tag across the disparate data sources and deliver a list of all discovered instances categorized according to data platform. For example, the search system may provide a categorized search result list that includes a first list of discovered references to the data tag in one or more industrial control programs (e.g., ladder logic, sequential function charts, etc.), and a second list of discovered instances of the data tag being displayed on one or more HMI screens].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Bliss because this providing a .



8.   	Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (U.S. Pub No.2013/0138250 A1) in view of Lalji et al. (U.S. Pub No. 2017/0310613 Al) in further view of Asenjo et al. (U.S. Pub No. 2014/0336795 Al).


6. Mowery and Lalji convey the system of claim 5, and the reply publishing component is further configured to include the duration information in the plain language reply message [Mowery, par 0046, The vocal statement 408 is a start statement that has been established to initiate a NLP procedure fora comfort system. The sensor 475 detects the start statement as a trigger 404 for the NLP procedure and sends a confirmation tone 408 in response. The sensor 475 is configured to employ a lookup table to verify the start statement 402 as the trigger 404. After hearing the confirmation tone 408, the user 470 verbalizes a first statement 410 in the form of a question. The sensor 475 detects the first statement 410 and provides an audio snippet 412 thereof to the smart controller 480. The smart controller 480 processes the audio snippet 412 including formatting the audio snippet 412 for transmission and sends the processed speech 414 to the cloud 490. The cloud 490 represents a voice-to-text server or service that generates a text response 416 to the processed speech 414 and transmits it back to the smart controller 480]
 	Mowery and Lalji fail to show wherein the query component is further configured to determine, based on analysis of the second industrial device data, duration information indicating a duration of time for which the industrial device has been in a current operating status,.
 	In an analogous art Asenjo show wherein the query component is further configured to determine, based on analysis of the second industrial device data, duration information indicating a duration of time for which the industrial device has been in a current operating status [par 0126, The industrial device can also gather contextual data that may provide useful context for understanding the detected issue, including but not limited to, an operational status of a production line that includes the industrial device, identities and locations of operators near the production line at the time the problem was detected, timestamp information, statuses of other devices or machines having a known relationship with the device at the time of the event (e.g., auto, semi-auto, abnormal, etc.), a work shift at the time of the event, a product being produced, etc].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Asenjo because this would simplify and automate interactions between plant personnel and a remote technical support representative, and to facilitate more rapid and accurate diagnosis of technical support issues.


 	In an analogous art Asenjo show wherein the statistic is at least one of a current operating status of the industrial device or an associated machine, a key performance indicator of the industrial device or the associated machine, a measured telemetry value, a downtime statistic of the industrial device or the associated machine, a maintenance record, a production count, or a current energy usage by the industrial device or the associated machine [par 0118, For example, if anew hash value corresponding to a motor drive configuration is found to deviate from its corresponding baseline hash value, customer data processing component 510 can flag the motor drive configuration as a possible root cause of an identified system performance degradation (e.g., a longer cycle time, an increase in downtime frequency or duration].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Asenjo because this would simplify and automate interactions between plant personnel and a remote technical support representative, and to facilitate more rapid and accurate diagnosis of technical support issues.


9.      Claims 9, 10, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowery et al. (U.S. Pub No.2013/0138250 A1) in view of Lalji et al. (U.S. Pub No. 2017/0310613 Al) in further view of Maturana et al. (U.S. Pub No. 2016/0182309 Al).

9.    Mowery and Lalji provides the system of claim 1, Mowery and Lalji fail to show wherein the query component is configured to identify an on-premise agent device, of multiple on-premise agent devices, that interfaces with the source of industrial device data, and obtain the subset of data items from the on-premise agent device, and the multiple on-premise agent devices respectively interface with different sources of industrial device data.
 	In an analogous art Maturana show wherein the query component is configured to identify an on-premise agent device, of multiple on-premise agent devices, that interfaces with the source of industrial device data [par 0045, The cloud-based analytics system described herein leverages historical and/or real-time data collected into cloud storage from on-premise industrial devices. Any suitable technique for moving plant floor data to cloud storage for cloud-level analysis are within the scope of one or more embodiments of this disclosure. In some embodiments, a cloud agent architecture can be used to push industrial system data to the cloud platform. According to this cloud agent architecture, the industrial system data is collected by on-premise cloud agent devices, packaged into data packets, and pushed to the cloud platform for remote viewing], and obtain the subset of data items from the on-premise agent device, and the 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Maturana because this a system that leverages an agent-based cloud infrastructure to provide data collection and processing services to customer manufacturing sites.

10. Mowery and Lalji provides the system of claim 9, wherein the multiple on-premise agent devices are assigned to respective teams, the query monitoring component is configured to identify a team to which an originator of the plain language request message is designated [Mowery, par 0027, As such, the user interface 110 can be a NLP device such as a cellphone, a personal computer, or the previously mentioned HVAC controller. The translator 120 operates as a NLP interface that converts the audio natural language input initiated by the user to natural language text that is sent to the responder 130 which operates as a semantic server. The responder 130 diagnoses the natural language text and determines a response based thereon and the knowledge reservoir 135. In one embodiment, the responder 130 is configured to determine comfort identifiers based on the natural language text and the knowledge reservoir 135 to then determine a response].
 	Mowery and Lalji fail to show the query monitoring component is configured to permit access to the on premise agent device by first originators of plain language request messages who are designated to a team to which the on-premise agent device is assigned, and to deny access to the on-premise agent device by second originators of plain language request messages who are not designated to the team.
 	In an analogous art Maturana show the query monitoring component is configured to permit access to the on premise agent device by first originators of plain language request messages who are designated to a team to which the on premise agent device is assigned [par 0088, The report output maybe delivered to one or more client devices with authorized access to the cloud services, and may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.). For systems that support bidirectional data exchange between the cloud-based analytics system and the on premise devices (e.g., via the cloud agent devices), the control output may comprise an instruction to one or more hardware industrial controllers associated with the industrial controllers], and to deny access to the on-premise agent device by second originators of plain language request messages who are not designated to the team [par 0061, If access to the cloud is unavailable, data will continue to be collected by collection services component 602 and stored locally on the cloud agent in local storage associated with collections services. When communication to the cloud is restored, the stored data will be forwarded to cloud storage. Queue processing services can also encrypt and send storage account keys to the cloud platform for user verification].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Maturana because this a system that leverages an agent-based cloud infrastructure to provide data collection and processing services to customer manufacturing sites.


17. Mowery and Lalji show the method of claim 11, Mowery and Laliji fail to show further comprising identifying, by the system, an on-premise agent device, of multiple on-premise agent devices, that interfaces with the source of the industrial device data, and obtains the industrial device data from the on-premise agent device, wherein the multiple on-premise agent devices interface with respective different sources of industrial device data.
 	In an analogous show Maturana show further comprising identifying, by the system, an on-premise agent device, of multiple on-premise agent devices, that interfaces with the source of the industrial device data[par 0088, The report output maybe delivered to one or more client devices with authorized access to the cloud services, and may comprise, for example, a human-machine interface or graphical report that renders plant-level or enterprise-level information about the industrial systems (e.g., key performance indicators, production statistics, energy usage information, alarm information, machine downtime information, etc.). For systems that support bidirectional data exchange between the cloud-based analytics system and the on premise devices (e.g., via the cloud agent devices), the control output may comprise an instruction to one or more hardware industrial controllers associated with the industrial controllers], and obtains the industrial device data from the on-premise agent device, wherein the multiple on-premise agent devices interface with respective different sources of industrial device data [par 0033, The enterprise comprises one or more industrial facilities 304, each having a number of industrial devices 308 and 310 in use. The industrial devices 308 and 310 can make up one or more automation systems operating within the respective facilities 304. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Maturana because this a system that leverages an agent-based cloud infrastructure to provide data collection and processing services to customer manufacturing sites.


18.  Mowery and Lalji provides the method of claim 17, Mowery and Lalji fail to show wherein the multiple on-premise agent devices are assigned to respective teams, and the method further comprises: identifying, by the system, a team to which an originator of the plain language request message is designated; permitting, by the system, access 
 	In an analogous art Maturana show wherein the multiple on-premise agent devices are assigned to respective teams, and the method further comprises: identifying, by the system, a team to which an originator of the plain language request message is designated; permitting, by the system, access to the on-premise agent device by first originators of plain language request messages who are designated to a team to which the on-premise agent device is assigned; and denying, by the system, access to the on-premise agent device by second originators of plain language request messages who are not designated to the team[par 0061, If access to the cloud is unavailable, data will continue to be collected by collection services component 602 and stored locally on the cloud agent in local storage associated with collections services. When communication to the cloud is restored, the stored data will be forwarded to cloud storage. Queue processing services can also encrypt and send storage account keys to the cloud platform for user verification].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mowery, Lalji, and Maturana because this a system that leverages an agent-based cloud infrastructure to provide data collection and processing services to customer manufacturing sites.




Response to Arguments

Mowery et al. does not disclose or suggest at least these aspects. Mowery et al. relates to a method of operating a comfort system of an enclosed space. Mowery et al.’s method includes receiving from a user a natural language input associated with the comfort system, determining a response to the natural language input based on the comfort system, and providing a response including at least one of initiating an operation of the comfort system and communicating with the user. However, the request of “it is time to replace the filter” is clearly not a request to be informed of a future event. Neither this statement nor the other example statements listed in the table of paragraph [0030]
In general, Mowery et al.’s system does not permit a user to request, via plain language input, to be notified of a future event, nor does Mowery et al.’s system respond to such a request by initiating the monitoring required to determine when this future event occurs, and, subsequently, sending a notification to the user when the monitoring determines that the future event occurs. More specifically, Mowery et al. fails to contemplate that such a system can allow the user to be informed when a key performance indicator of an industrial process specified by the plain language request message satisfies a specified criterion defined by the plain language request message. Lalji was cited as teaching other elements of claim 1, and fails to cure the deficiencies of Mowery.



The examiner respectfully disagrees in paragraph 0015, Such devices include NLP software that can adapt to the user’s individual preferences over time and personalize results, as well as accomplish tasks, such as making dinner reservations or reserving a taxicab, etc.
 	Also it is shown in paragraph 0031 of request and action that can occur for example  "Please remember to wake me "Yes, I will set an alarm for up at 6 am." this important event Should I have your dealer install the new filter at a cost of $50?", the paragraphs shows examples of  a user to request, via plain language input, to be notified of a future event.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468